Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length of the abstract exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 3 objected to because of the following informalities:  the phrase 'one memory (ME) external' should be ordered as 'one memory external (ME)'.  
Claim 15 objected to because of the following informalities: the term “enrolled administrator (A1)” should be changed to” enrolled administrator (AI)” based upon how it was worded in previous claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, claim 3 recites, “A secure data processing assembly (ETS) for secure data processing, comprising a security processor (PS) according to claim 1 wherein it further comprises…”. As a result, it is not clear as which limitation is described as “it”. 

Regarding Claim 5, the claim is recited as “The secure data processing assembly (ETS) according to claim 3, wherein the at least one external memory (ME) that it comprises…”. Again, as a result, it is not clear as which limitation is described as “it”.

Regarding Claim 11, the claim is recited as “A secure execution method for a sequence of operations by a secure data processing assembly (ETS) according to claim 3, wherein it comprises…” Again, as a result, it is not clear as which limitation is described as “it”. 
Also, in claim 11, its recited that “the security processor (PS), once activated, retrieves a public key (CP) in an external memory (ME) in order to be able to authenticate it using…” As a result, it is not clear as which limitation is described as “it”. 
Another location in claim 11 recites “if the security processor (PS) authenticates the administrator who activated it as a subsequent administrator (AU), it loads…” As a result, it is not clear as which limitation is described as “it”.
	
Regarding Claim 14, the claim is recited as “a first set of data and instructions authenticated and verified using the public key (CP) stored in the read-only memory (ROM) is loaded into the random access memory of the security processor (PS) to enable it…” As a result, it is not clear as which limitation is described as “it”. 
Also, in Claim 14, its recited “instructions generates an encrypted and signed file comprising the authentication elements of the subsequent enrolled administrator (AU), which is saved…”. As a result, it is not clear as which limitation is described to be saved in the claim above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3,7 and 13 go beyond the scope of the independent claim and further widen the limitations set forth by Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Thom (U.S. 2014/0137178) which discloses a trusted platform module that stores information in a protected object having an associated policy hereinafter referred to as the protected object (PO).  Further and in view of Nilsson (Key Management with Trusted Platform Modules), the secondary reference, such Trusted Platform Modules are disclosed as chips which provide cryptographic functionality like RSA encryption and secure key storage, hereinafter referred to as CHIP.

Regarding Claim 1, Thom discloses: - a read only memory (ROM), (Paragraph [0020] and Figure 1 Element 120)
- a random access memory (RAM), (Paragraph [0020])
- a computer (UE) capable of performing cryptographic functions, (Paragraph [0020] Examiner Note (E.N.) The Protected Object (PO) provides authentication features, key generation, encryption/decryption functions.)
- the security processor (PS) does not include any other storage memory, such that the security processor (PS) does not store any program, context, instructions, code, data or external data, (Figure 1 E.N. Only the Nonvolatile storage is found within the PO)
- the random access memory (RAM) is able to load a set of data, such as a context, and instructions which can be authenticated by a cryptographic module (MC) with a public key, (Paragraph [0067] E.N. If the user fails to access a resource with the key multiple times, the information stored behind would be locked.)
- the execution of certain instructions by the computer (UE), after their authentication by the initial enrolled administrator (AI), increments one of the monotonic counters (CM), such that a sequence of operations can be performed automatically in a secure manner in the context of a secure data processing assembly comprising such a security processor. (Paragraph [0037])

Thom does not, but in related art, Nilsson teaches: A security processor comprising at least (Page 3 Paragraph [1] E.N. A Security Processor provides the same benefits as a CHIP)
- a monotonic counter management unit (UG) associated with at least one monotonic counter (CM), wherein: (Page 9 Figure 2.1 E.N. Monotonic Counter is a component of a CHIP.)
- a public key (CP), making it possible to authenticate at least one initial enrolled administrator Al, is stored before its first use in the read only memory (ROM), (Page 7 Paragraphs [1-3] E.N. RSA key pair (Endorsement Key) has to be used to authenticate the CHIP, which in turn can finally obtain an owner. The endorsement key along with other necessary keys are stored in the non-volatile memory (See Figure 2.2 Overview of the non-volatile and volatile memory usage))
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thom to incorporate the teachings of Nilsson because Thom already discloses the non-volatile storage situation as well as performing cryptographic functions and increments of a monotonic counter while failing to explicitly disclose authenticating an administrator using a public key which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom allows for a system that is capable of authenticating administrators using CHIP to perform operations of a PO. 

Regarding Claim 2, Thom in view of Nilsson teaches the security processor of claim 1. Thom further discloses wherein it is emulated as a virtual machine. (Paragraph [0013] The Computing device can be a physical or a virtual device).

Examiner Note: The examiner is interoperating the term “it” as the Security Processor (PS) for Claim 3. 
Regarding Claim 3, Thom in view of Nilsson teaches the security processor of claim 1. Thom further teaches A secure data processing assembly (ETS) for secure data processing, comprising a security processor (PS) according to 1, wherein it further comprises at least one memory (ME) external to said security processor (PS) and at least one connection means (CO) capable of connecting this to at least one 3memory external (ME) to the security processor (PS)(Paragraph [0021] Objects such as files can be stored outside of the nonvolatile storage externally in a secure manner).


Claim 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thom (U.S. 2014/0137178) in view of Nilsson (Key Management with Trusted Platform Modules) in further view of Trapp (U.S. 2004/0187006).

	Regarding Claim 4, Thom in view of Nilsson teaches the secure data processing assembly (ETS) according to Claim 3. However the combination of Thom and Nilsson do not, but in related art, Trapp teaches: wherein it comprises a plurality o(Paragraph [0027] Data store can be checked from inside a secure environment if it returns the most recent data.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teachings of Trapp because Thom and Nilsson both fail to explicitly disclose external memories which is taught by Trapp. Incorporating the teachings of Trapp to Thom and Nilsson allows for the use of external memories which can be used to store necessary items such as keys or files to be used by the computing device. 
	
Examiner Note: The examiner is interoperating the term “it” as the External Memory (ME) for Claim 5. 
Regarding Claim 5, Thom in view of Nilsson teaches the secure data processing assembly (ETS) according to Claim 3. However, the combination of Thom and Nilsson do not, but in related art, Trapp teaches: wherein the at least one external memory (ME) that it comprises is authenticated with regards to the security processor (PS). (Figure 1 and Paragraph [0033] E.N. The external memory (non-secure data store) is in a communicative association with the Secure Computational Environment. The data is authenticated using time stamps from the Encoding/Decoding Service)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teachings of Trapp because Thom and Nilsson both fail to explicitly disclose authenticating external memory. Incorporating the teachings of Trapp to Thom and Nilsson allows for an assembly to have a way to verify the authenticity of the files that are stored in an external storage that is outside of the trusted environment. 

Regarding Claim 6, Thom in view of Nilsson and in further view of Trapp teaches the secure data processing assembly (ETS) according to Claim 4. Thom further discloses monotonic counters. (Paragraph [0027] E.N. Monotonic counters are used if the x and y values are the same, the counter can return a valid response such as true, successful etc. If the values are not the same the counter can return an invalid response such as false, unsuccessful etc. 
However, the combination of Thom and Nilsson do not, but in related art, Trapp teaches: wherein that the external memory (ME) is configured to be suitable and especially intended: - to store at least one program and at least one context - instructions, code, data -, intended to be loaded into the random access memory (RAM) of the security processor (PS), (Figure 1 E.N. Primary items which contains application data (See Paragraph [0026]), are checked and if the items are authentic, the information is then sent to the Secure Computational Environment to be executed.)
- and to be able to receive and store any authenticated file resulting from the execution, by the security processor (PS), of at least one program and at least one context temporarily loaded into the random access memory (RAM) of the security processor (PS), (Paragraph [0038] E.N. The data in the data store is authenticated using timestamps and check entry)
and in that at least one context can comprise a reference value capable of allowing the security processor (PS) to verify the synchronization of at least one context (Paragraph [0039] E.N. The Encoding/Decoding service checks to determine if the data is fresh by checking the item as well as the timestamp with the timestamp of the items entry to determine if there has been a change to the item)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teachings of Trapp because Thom discloses monotonic counters while failing to disclose along with Nilsson storing and authenticating files which is taught by Trapp. Incorporating the teachings of Trapp to Thom and Nilsson allows for authenticating files while also using monotonic counters for integrity/authenticity of the system.

Regarding Claim 7, Thom in view of Nilsson teaches the secure data processing assembly (ETS) according to Claim 1. Thom further teaches comprising a pluralityof the security processors (PS) according to laim 1, (Paragraph [0012] Examiner Note (E.N.) One knowledgeable in the art can make the connection to incorporate a PO into a Secure Computational Environment allowing the PO to be in a way connected to an external data store.)
Thom and Nilsson do not but in related art, Trapp teaches: and at least one external memory (ME), and in that each security processor (PS) of the plurality of security processors (PS) is connected to at least one external memory (ME). (Figure 1 E.N. The Secure Computational Environment contains an external data store.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teaching of Trapp because Thom discloses a PO while both Thom and Nilsson fails to explicitly disclose the Security Processor connected to an external memory which is taught by Trapp. Incorporating the teachings of Trapp to Thom and Nilsson allows for a PO that has an external memory outside of its protected environment where certain types of data can be stored while also having a direct connection to the PO.

Regarding Claim 8, Thom in view of Nilsson and in further view of Trapp teaches the secure data processing infrastructure (ITS) according to claim 7. Thom further teaches wherein it comprises a pluralityof external memories (ME), each security processor (PS) of the plurality of security processors (PS) being connected to at least one external memory (ME) of the plurality of external memories (ME). (Paragraph [0012] E.N. One knowledgeable in the art can make the connection to incorporate a PO into a Secure Computational Environment allowing the PO to be in a way connected to an external data store. See Claim 7 above for more details.)

Regarding Claim 9, Thom in view of Nilsson and in further view of Trapp teaches the secure data processing assembly (ETS) according to Claim 7. However, the combination of Thom and Nilsson do not, but in related art, Trapp teaches: the secure data processing infrastructure (ITS) according to laim 7, which comprises a pluralityof external memories (ME) synchronised with each other, each of the security processors (PS) of the plurality of security processors (PS) which can use either one or the other of the external memories (ME) of the plurality of external memories (ME) indistinctly. (Paragraph [0069] and Figure 10 E.N. The global timer can be synchronized among all secure environment. One knowledgeable in the art can incorporate one or more PO into the security environment connecting them to the plurality of synchronized external data store)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teachings of Trapp because Thom and Nilsson both fail to explicitly disclose synchronizing the external memories which is taught by Trapp. Incorporating the teachings of Trapp to Thom and Nilsson allows for the computing device to get the most up to date data from any one of the external memory, as they will all have the same global timer within them for synchronization. 

Regarding Claim 10, Thom in view of Nilsson and in further view of Trapp teaches the secure data processing assembly (ETS) according to Claim 7. However, the combination of Thom and Nilsson do not, but in related art, Trapp teaches: The secure data processing infrastructure (ITS) according to laim 7, which comprises several pairs, trios, quartets or more of external memories (ME), each of the security processors (PS) being associated with a pair, a trio, a quartet or more of external memories (ME), synchronised with each other. (Figure 10 E.N. One knowledgeable in the art can easily incorporate multiple external memories and multiple PO that are synchronized (See Claim 9 Examiner Note)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teachings of Trapp because Thom and Nilsson both fail to explicitly disclose coupling multiple external memories which is taught by Trapp. Incorporating the teachings of Trapp to Thom and Nilsson allows for an environment that can contain multiple Security Processors to have their own sets of External Memories. This allows for the assembly to be used in a wide scale environment such as a server or a datacenter etc. 

Examiner Note: The examiner is interoperating the term “it” as the Secure Execution Method in Claim 11. The examiner is interoperating the second “it” term as the External Memory (ME) in point B of Claim 5. 
Regarding Claim 11, Thom in view of Nilsson teaches the secure data processing assembly (ETS) according to Claim 3. Thom does not, but in related art, Nilsson teaches: A secure execution method for a sequence of operations by a secure data processing assembly (ETS) according to laim 3, wherein it comprises at least the execution of the following steps: 
- A: an administrator connected to the security processor (PS) activates the security processor (PS), (Page 8 Paragraph [0001] E.N. The owner can activate the CHIP)
- B: the security processor (PS), once activated, retrieves a public key (CP) in order to be able to authenticate it using a cryptographic module (MC) with public key, (Page 8 Paragraph [1] E.N. A Storage Root Key is created when there is a new owner which is separate from the owner authorize or authenticate values independent of the owner’s)
- C: if the security processor (PS) authenticates the administrator who activated it as a subsequent enrolled administrator (AU), it loads a set of data and instructions authenticated by said subsequent enrolled administrator (AU) and executes it, (Page 5 Paragraph [3] E.N. A small piece of code is executed. The CHIP calculates the hashes and are then comparted to the hashes of an earlier trusted configuration.)
- D: execution by the security processor (PS) produces a set of data, some of which may be authenticated, and said data set, once produced by the security processor (PS), is stored in the external memory (ME) used by the subsequent enrolled administrator (AU). (Page 13 and 14 E.N. The Execution Engine within the CHIP executes commands. The data (Generic Blobs) are encrypted with binding keys and are located outside the CHIP.)

	Thom and Nilsson do not, but in related art, Trapp teaches: external memory (ME) (Figure 1 Element 107 and Paragraph [0030])
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teaching of Nilsson and Trapp because Thom fails to disclose administrator connecting and activating a CHIP as well as authenticating the CHIP which is taught by Nilsson and Trapp discloses external memory. Incorporating the teachings of Nilsson and Trapp to Thom allows for the administrator to connect, start and authenticate the CHIP while also having access to an external memory source that can be used to host differing data types that can be useful for the integrity/authenticity of the system. 

	Regarding Claim 12, Thom in view of Nilsson and in further view of Trapp teaches the secure data processing assembly (ETS) according to Claim 11. Thom does not, but in related art, Nilsson teaches: The secure execution method for a sequence of operations according to claim 11, with (Page 23 Paragraph 3 E.N. The CHIP can have one owner but can have multiple users with their own key. One knowledgeable in the art can make the connection to allow for multiple enrollment of users who can be administrators)
	Thom and Nilsson do not, but in related art, Trapp teaches: each having an external memory (ME). (Figure 1 Element 107 and Paragraph [0030]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson and in further view of Trapp to incorporate the teaching of Nilsson and Trapp because Thom fails to explicitly disclose enrolling administrators which is taught by Nilsson and external memory which once again taught by Trapp. Incorporating the teachings of Nilsson and Trap to Thom allows for enrolling administrators for a CHIP, while also having external memory for each administrator allowing then to store information needed for their use. 

Regarding Claim 13, Thom in view of Nilsson and in further view of Trapp teaches the secure execution method for a sequence of operations according to Claim 11. Thom does not, but in related art, Nilsson teaches: wherein it also comprises the execution of the initial steps in which an initial enrolled administrator (Al) has a secure data processing assembly (ETS) (Page 8 Paragraph [1] E.N. The owner can activate the CHIP).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson and in further view of Trapp to incorporate the teaching of Nilsson because Thom and Trapp both fail to explicitly disclose that then enrolled administrator has a secured data processing assembly which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom and Trapp allows for the administrator to have an external memory that has a connection to the CHIP. 


Examiner Note: The examiner is interoperating the term “enable it” as the Random Access Memory in Claim 14. The examiner is also interoperating the term “search file” as the term that “is saved” in Claim 14.
Regarding Claim 14, Thom in view of Nilsson and in further view of Trapp teaches the secure execution method for a sequence of operations according to Claim 13. Thom does not, but in related art, Nilsson teaches: wherein it comprises the execution of the following enrolment steps: 
- A': a first set of data and instructions authenticated and verified using the public key (CP) stored in the read-only memory (ROM) is loaded into the random access memory of the security processor (PS) to enable it to run a subsequent enlisted administrator (AU) accreditation program and assign another set of data and instructions and have it executed by the security processor (PS), ((Page 12 Paragraph 1-2) E.N. The non-volatile memory (ROM) is used to store identify and state data as well as some of the keys in the CHIP. Session handles are used by the volatile memory (RAM) to identify authorization data across multiple commands.)
- B': the execution, by the security processor (PS), of the first set of data and instructions generates an encrypted and signed file comprising the authentication elements of the subsequent enrolled administrator (AU), which is saved and stored in a memory (ME) external to the security processor (PS) by the subsequent enrolled administrator (AU), ((Page 56 Paragraph 6) E.N. Digital Signature uses public key encryption to send information. The device then stores the signature in a personal certificate store or a root certificate store.)
- C': the execution, by the security processor (PS), of the first set of data and instructions results in, at the same time, the incrementation of a monotonic counter (CM). (Page 12 Paragraph 3 E.N. Monotonic counter provides an ever-increasing incremental value. The CHIP has to support monotonic counters for internal and external use.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom to incorporate the teaching of Nilsson because Thom fails to explicitly disclose authentication with public keys, signatures and monotonic counters regarding execution which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom allows for the CHIP to add administrators who are able to authenticate different things using public key encryption such as RSA as well as encrypting files with things such as digital signatures as well as using incremental monotonic counters for the authenticity as well as the integrity of the files and system. 

	Regarding Claim 15, Thom in view of Nilsson and in further view of Trapp teach the secure execution method for a sequence of operations according to Claim 13. Thom does not, but in related art, Nilsson teaches: wherein the execution of initial steps in which an initial enrolled administrator (Al) enrols (Page 23 Paragraph 3. The CHIP can support multiple users with their own RSA wrapping key. One in the art can make a connection that the users can be administrators)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom to incorporate the teachings of Nilsson because Thom fails to explicitly disclose enrolling administrators which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom allows for the CHIP to add more than one user, who can be an administrator to perform security needs for the system. 

Regrading Claim 16, Thom in view of Nilsson and in further view of Trapp teach the secure execution method for a sequence of operations according to Claim 14. Thom does not, but in related art, Nilsson teaches: wherein the three steps A', B' and C' can be repeated several times so as to enroll different groups of subsequently enrolled administrators (AU), to load and execute different sets of data and instructions, all in order to be able to execute, by the security processor (PS), and transmit to any electronic device or external network, a sequence of operations. (Page 23 Paragraph 3-4 E.N. See Examiner Note for Claim 14)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom to incorporate the teaching of Nilsson because Thom fails to explicitly disclose that the process of enrollment can be done multiple times for multiple different groups which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom and Trapp allows for the CHIP to enroll multiple administrators each having access to external memories stated by Trapp.

Regarding Claim 17, Thom in view of Nilsson and in further view of Trapp teaches the secure execution method for a sequence of operations according to Claim 11. Thom further discloses wherein it comprises the execution of the following subsequent steps:
 - the subsequently enrolled administrators (AU), enrolled during previous enrolment steps, authenticate themselves with the security processor (PS) with regards to the execution context as it is, by a reliable access control process, such as an electronic signature, (Paragraph [0020] Various functions are provided such as authentication functions, monotonic counters etc. which can be used to authenticate user/administrators)
which is saved and stored only by each of these subsequently enrolled administrators (AU) outside the security processor (PS), in the external memory (ME), and which can lead to the incrementation of one or more monotonic counters (CM). (Paragraph [0028])
	Thom does not, but in related art, Nilsson teaches: before being able to load a set of data and instructions into the random access memory (RAM) of the security processor (PS), (Page 9 Figure 2.1 E.N. The CHIP contains volatile memory. One knowledgeable in the art can make the connection that certain files are loaded into the RAM of the CHIP)
execution, by the security processor (PS), of the set of data and instructions generates a new encrypted and signed file comprising data related to the execution of the code, (Page 37 Paragraph 4 E.N. Operations can be performed to encrypt the data that is sent.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom in view of Nilsson to incorporate the teaching of Nilsson because Thom discloses the functions capable of PO while failing to explicitly disclose loading data onto the RAM as well as signed files which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom allows for the PO to be able to do a wide variety of security tasks spanning from authentication of its administrators to using volatile memory as well as encrypt/decrypting data. 

Regarding Claim 18, Thom in view of Nilsson and in further view of Trapp teaches the secure execution method for a sequence of operations, according to Claim 17. Thom does not, but in related art, Nilsson teaches: wherein the set of data and instructions, once loaded into the random access memory (RAM) of the security processor (PS), can only be executed after the security processor (PS) validates the authentication of all subsequent enrolled administrators (AU) by the previous set of data and instructions. (Page 5 Paragraph 3 E.N. The hashes of earlier trusted configurations are compared with the current session for authenticity of the current configuration)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Thom to incorporate the teaching of Nilsson because Thom fails to explicitly disclose authenticate the subsequent enrolled administrators which is taught by Nilsson. Incorporating the teachings of Nilsson to Thom allows for the authentication of its many administrators using hash values from previous configurations and comparing it to the current. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AAYUSH ARYAL/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435